i          i        i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-08-00880-CR

                                        IN RE Derrick ROBINSON

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and filed: December 17, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 3, 2008, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus; therefore, we DENY the

application for leave to file as moot.

           On December 3, 2008, relator filed a petition for writ of mandamus, complaining that the

respondent has not ruled on certain motions filed in his criminal proceeding. Counsel has been

appointed to represent relator in the trial court. We conclude that appointed counsel for relator is

also his counsel for an original proceeding on the issues presented. Relator is not entitled to hybrid

representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of




          … This proceeding arises out of Cause No. 2007-CR-6053, styled The State of Texas v. Derrick L. Robinson,
           1

pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable Maria Teresa Herr presiding.
                                                                                       04-08-00880-CR

a right to hybrid representation means relator’s pro se petition for writ of mandamus will be treated

as presenting nothing for this court’s consideration. See id.; see also Gray v. Shipley, 877 S.W.2d
806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Consequently, this court has

determined that relator is not entitled to the relief sought. Therefore, the petition is DENIED. TEX .

R. APP . P. 52.8(a).

                                                       PER CURIAM

Do not publish




                                                 -2-